DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendment filed 6/12/2019 has been entered.  The claims 1-11 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/12/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claims 8, 10, and 11 are objected to because of the following informalities:  
Claim 8, line 2, “one or more of the Applications installed” lacks antecedent basis and for the remainder of this Office Action, will be interpreted as “one or more of Applications installed”;
Claim 10, line 3, “authentication of said access data” lacks antecedent basis and for the remainder of this Office Action, will be interpreted as “authentication of access data”; and
Claim 11, line 1 “apt” required correction.
Appropriate correction is required. 


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to “a program”, which is directed software per se and not directed to a categories of patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leemet et al. (US Pat. No. 8,412,154) in view of Richard Thwaites (US Pub No 2010/0058446).

	With respect to claim 1, Leemet teaches a method implemented by means of an electronic processor for monitoring and limiting the access to data connection by an electronic device, which electronic device comprises modules for enabling/disenabling selectively the data connection, comprising the steps of: 
a) detecting the initial and final time instant of each access to data connection during a predetermined time interval (e.g., the use provided all the registration and device plan information for ; and
c) if the overall duration of the accesses to data connection reaches a value equalling to a maximum duration value pre-set before the end of said predetermined time interval, actuating the above-mentioned enabling/disenabling modules for disenabling the data connection until the end of said predetermined time interval (e.g., the user set rules for the mobile devices and can disable the ability of a mobile device to access data or send/receive SMS messages in the event that 100% of the total allowed usage in the billing cycle is reached @ Col. 8, lines 41-62).  
Leemet disclose the claimed subject matter as discussed above with regards to detecting and tracking data connection usage but does not explicitly disclose the tracking is by b) counting progressively the overall duration of the accesses to the data connection during said predetermined time interval, according to the following mode: i) counting is activated at the initial time instant of each access to data connection and ii) counting is deactivated at the final time instant of each access to data connection. However, Thwaites teaches a method for monitoring and tracking user usage comprising monitoring usage on a per web site or service or category and a time of access of such web site, service or web site category and also monitoring a total amount of time (¶ 0053).  Therefore, based on Leemet in view of Thwaites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Thwaites to the system of Leemet in order to provide a convienent user interface to facilitate the admin in allocating specific total usage on a daily basis (@ Thwaites ¶ 0033). 

With respect to claim 2, the references above further teach wherein, if the overall duration of the accesses to data connection does not reach a value equal to said maximum duration value within the end of said predetermined time interval, a new maximum duration value of the access to data 

With respect to claim 3, the references above further teach comprising the additional steps of: d) acquiring information related to data produced by the connection to data network by the device, comprising: address of the visited web pages, date/time of the respective visits and/or time of using each Application installed on the selected electronic device; and e) storing said information in a database (e.g., receiving usage details such as voice/data/SMS usage and providing notification based on usage setting @ Col. 7, lines 24-46 and storing the data on a stoage media @ Leemet Col. 4, lines 59-67).  

With respect to claim 4, the references above further teach wherein said predetermined time interval has the duration of one or more hours, days, weeks or months (e.g., time interval of between days or billing cycle @Leemet Col. 2, lines 7-8and 46-49).  

	With respect to claim 5, the references above further teach wherein there are provided the preliminary steps of: f) providing access data of an administrator user, which access data include credentials and/or biometric data; and g) storing said access data in a database, wherein said predetermined maximum duration value can be set and/or modified after authentication of said access data (e.g., providing an administrator/parent role and storing administrator credentials @ Leemet Col. 2, lines 36-67).  

With respect to claim 6, the references above further teach wherein said step f) further provides to supply telematic addresses of such administrator user, wherein if said access data are not authenticated, the despatch of an alarm message to the telematic addresses of such administrator user is provided (e.g., pvodiding notification to the administrator/parent user @ Leemet Col. 3, lines 9-45).  

	With respect to claim 7, the references above further teach wherein, if said access data are not authenticated, the maximum duration of the access to data connection in the subsequent predetermined time interval is decreased proportionally to the number of failed authentications (e.g., blocking access if without administrator credentials @ Thwaites ¶ 0053-0055).  In addition to motivation to combine the references above, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Thwaites to the system of Leemet in order to allow administrator to define allowable type of usage (@Thwaites  ¶ 0031).

	With respect to claim 8, the references above further teach performed simultaneously for one or more of the Applications installed on the electronic device, wherein, for each one of such Applications a respective predetermined time interval and a respective maximum duration value to the data connection is pre-set (e.g., each application having respective duration threshold @ Leemet Col. 7, lines 55-64 and Fig. 5).  

	With respect to claim 9, the references above further teach wherein, when an Application is installed on the device, the access to data connection of such Application is inhibited and it can be authorized only by a module of authentication of access data of an administrator user (e.g., “install link” to install admin level applications @ Leemet Col. 7, lines 19-23).

	With respect to claim 10, the references above further teach wherein a step of displaying remotely a screenshot of the electronic device screen by the administrator user is provided, after authentication of said access data (e.g., providing to the authenticated admin/parent usage sceenshot @ Leemet Col. 7, lines 51-64, and admin/parent authentication before viewing reports @ Col. 10, lines 37-41).

	With respect to claim 11, the references above further teach a program for processor apt to implement the method according to claim 1, when run on an electronic processor (e.g., system providing parental control for mobile device @ Leemet Col. 1, lines 65-67, Col. 2, lines 21-26 and Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, Springg et al. (US Pub No 2013/0017806) discloses relevant method for installing a parental control module, tracking, and restricting usage by the parent/administrator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU LE/Primary Examiner, Art Unit 2493